“Case'5:07-cr-00154-D Document 307 Filed 04/11/19 Page 1 of 1

Proof of Claim
Certified document
True copy

met Apred ZerF

  

Chilcotin Nationa! Congress
Box 228, Alexis Creek, Chilcotin VOL 1A0.
Ph: 250-394-7042
January 1, 2019

Dear Mr. Rzissell D. Landers:

Leiter of Delegation and Appointment of Honourable Chilcotin Ambassador to Scottland for the State of
the Chilcotin

 

By the power invested in me by the Creator, | Grand Chief Stanley Stump Sr.of the Chilcotin National
Congress and hereditary heir of the T’silhqot’in Territory, in accordance with and under the Constitution
of the T’silhquot’in Nation section 3(2), do hereby appoint you and delegate to you the powers, duties
and immunities of Honourable Chilcotin Ambassador to Scottland, commencing immediately.

Yours Sincerely,

Cle salle, Bae

The Honourable Grand CKipt Stanley Stump gr.)
